Citation Nr: 1429072	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-21 177A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served in the Navy from September 1963 to September 1967, and from September 1971 to August 1974.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for service connection for hypertension.  Following a Board Remand, the Veteran was issued a November 2013 Supplemental Statement of the Case (SSOC) denying service connection.  However, during the course of the appeal, a subsequent November 2013 Rating Decision granted service connection for hypertension.  The appeal was certified to the Board; and a further Rating Decision issued in April 2014 for a separate disability confirmed on its code sheet that the Veteran had been awarded service connection for hypertension.  

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

During the course of the appeal, entitlement to service connection was granted by the RO in a November 2013 Rating Decision.


CONCLUSION OF LAW

Due to a grant of the issue on appeal, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2013).  In the present case, the Veteran has had his appeal for service connection for hypertension granted and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


